Citation Nr: 0124554	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-24 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a program of vocational rehabilitation under 
chapter 31 of title 38, United States Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, denying entitlement to a program of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code.  In June 2001, the veteran gave sworn 
testimony before the undersigned Board member at a hearing at 
the RO.  The matter is now before the Board for appellate 
consideration.  

The Board observes that evidence received at the Board in 
September 2001 in support of this appeal is essentially 
duplicative of evidence previously of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Service connection is in effect for chronic fatigue 
syndrome, Epstein-Barr Syndrome, and infectious venulitis 
with headaches rated 30 percent disabling; asthma, rated 30 
percent disabling; degenerative arthritis of the cervical 
spine, rated 10 percent disabling; residuals of a medial 
meniscectomy of the left knee, rated 10 percent disabling; 
mitral valve prolapse with chest pain and supraventricular 
tachycardia, rated 10 percent disabling; and for residuals of 
right knee strain, low back strain, rhinitis and sinusitis, 
tinea cruris, candidiasis, and left carpal tunnel syndrome, 
each rated zero percent disabling.  The veteran's combined 
service-connected evaluation is 60 percent.  

3.  The veteran's nonservice-connected disabilities include 
residuals of a left hip injury, hypercholesterolemia, and a 
testicular condition.  

4.  The veteran has a Ph.D. in Clinical Psychology and a 
Doctor of Laws (J.D.) degree, is board certified in clinical 
and forensic psychology, and is admitted to the California 
Bar.  He has occupational experience in clinical and forensic 
psychology, as well as teaching experience in psychology at 
the university level.  He has practiced law, specializing in 
mental health law, veterans law, and licensing law.  While on 
active duty, he was chief of psychology and of the mental 
health clinic at two different Air Force bases.  He has 
numerous honors and awards, is highly credentialed, has 
numerous publications to his credit, and has served on many 
boards, including the Board of Psychology for the state of 
California.  He is also admitted to the United States Court 
of Appeals for Veterans Claims and to the United States Court 
of Appeals for the Federal Circuit.  

5.  The veteran's educational background and work experience 
have adequately prepared him for an occupation consistent 
with his abilities, aptitudes, and interests; the record does 
not establish that the course of vocational rehabilitation 
that the veteran requests is necessary to pursue or maintain 
employment consistent with his abilities, aptitudes, and 
interests.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation (other than a program of employment 
services) under chapter 31, title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107(b) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 21.35, 21.40, 21.51, 
21.52 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that service connection is in effect for 
chronic fatigue syndrome, Epstein-Barr Syndrome, and 
infectious venulitis with headaches rated 30 percent 
disabling; asthma, rated 30 percent disabling; degenerative 
arthritis of the cervical spine, rated 10 percent disabling; 
residuals of a medial meniscectomy of the left knee, rated 10 
percent disabling; mitral valve prolapse with chest pain and 
supraventricular tachycardia, rated 10 percent disabling; and 
for residuals of right knee strain, low back strain, rhinitis 
and sinusitis, tinea cruris, candidiasis, and left carpal 
tunnel syndrome, each rated zero percent disabling.  The 
veteran's combined service-connected evaluation is 60 
percent.  His nonservice-connected disabilities include 
residuals of a left hip injury, hypercholesterolemia, and a 
testicular condition.  

In September 1998, the veteran filed an application for 
vocational rehabilitation benefits.  His request for 
vocational rehabilitation services was made with the goal of 
gaining support for a specific program of study and 
certification from the program in health law at the St. Louis 
University School of Law.  His goal was to use his 
transferable skills and knowledge to enter the field of 
health law.  It was his expectation that he could then 
continue his professional and legal practice in a setting 
that was appropriate to his disability and his limitations.  

A Counseling Record - Narrative Report of October 29, 1998, 
by a certified rehabilitation counselor shows that 
standardized vocational testing was not necessary in the 
veteran's case in view of his extensive academic history and 
accomplishments.  The rehabilitation counselor, a contract 
evaluator, found that the veteran's service-connected 
disabilities had a negative impact on his current self-
employment in law and psychology and that his attendance at 
St. Louis University School of Law was seen as an attempt to 
use his transferable skills for a career change.  

The rehabilitation counselor said that it seemed natural that 
the veteran's illness, disability and chronic pain would lead 
him to the legal arena of Health Law.  However, the 
rehabilitation counselor was essentially of the opinion that 
the issue presented was whether the vocational goal set by 
the veteran was consistent with the definition of 
"vocational goal" set forth in 38 C.F.R. § 21.35.  The 
rehabilitation counselor found that the veteran's academic 
abilities were superior and well exercised.  His aptitudes 
were equally superior.  

His interests were to continue his professional autonomy and 
high economic return and to use his collaborative skills in 
psychology and law.  The rehabilitation counselor was of the 
opinion that alternative professional settings that might be 
considered by VA in order to meet the vocational goal defined 
in 38 C.F.R. § 21.35 included professor of psychology, 
professor of law, prison psychologist, psychologist at an 
agency or in private practice, a lawyer specializing in 
disability law, a lawyer for the Social Security 
Administration.  

In a letter to the rehabilitation counselor dated October 30, 
1998, the veteran took issue with the assessment, stating 
that he had no interest in several of the professional 
setting recommended by the rehabilitation counselor.  He also 
said that his service-connected disabilities substantially 
impaired his ability to function in many of these settings.  
The veteran stated that the skills he had acquired as a 
lawyer and psychologist could transfer extremely well to his 
interests but that Health care law was a recognized specialty 
of practice and that he needed the educational background in 
various areas of health law in order to practice it 
successfully.  

He said that he was not trained as a health care lawyer, nor 
was he trained in appeals.  If training were added for a year 
and a half, he said, "I will be on my way."  He concluded 
by stating that he had no interest in teaching full time 
given his physical limitations.  He said that he had already 
curtailed "an extremely lucrative practice in forensics" 
and found it necessary to do less and less "given the 
physical consequences."  He stated that "[t]he best use of 
my education, training and experience is in retraining in a 
health care LL.M. program."  

In February 1999, the VA Counseling Psychologist denied 
entitlement to vocational rehabilitation benefits based on 
the determination that the veteran had the education and work 
experience to find suitable employment.  Although it was 
conceded that his current employment as a forensic 
psychologist required duties that aggravated his 
disabilities, it was determined that sedentary employment, 
particularly in the area of disability evaluations, was 
available for someone of the veteran's capabilities without 
the need for additional training.  

The Counseling Psychologist noted that while the veteran's 
interests were considered in determining entitlement, they 
could not be the sole reason for determining entitlement.  In 
addition, placement services were not authorized because the 
veteran appeared to be an articulate and intelligent 
individual who was capable of finding suitable work without 
placement assistance.  The Counseling Psychologist noted that 
the goal of the VA vocational rehabilitation program was 
employment and that training was not a right.  Training, it 
was held, was a service that was provided only when it was 
required for employment.  

In a Counseling Record - Narrative Report dated in April 
1999, the Counseling Psychologist elaborated on the reasons 
for the denial of a program of vocational rehabilitation.  
The Counseling Psychologist said that it was clear that the 
veteran's current self-employment as a forensic psychologist 
required travel, prolonged sitting, and work in dusty 
environments that aggravated his service-connected chronic 
fatigue syndrome, back disorder, and asthma.  However, it was 
felt that the physical demands of the work of a forensic 
psychologist, attorney or psychologist were light and that it 
was not the work itself that aggravated his disabilities, it 
was the working conditions.  

The Counseling Psychologist contended that the veteran had 
marketable and transferable skills as an attorney, 
psychologist, or instructor to qualify and find suitable 
employment without VA assistance.  

The Counseling Psychologist noted that the veteran's resume 
reflected nine years of private practice in clinical and 
forensic psychology and as an attorney specializing in mental 
health law, veterans law, health law, and licensing law.  
From 1991 to 1996, the veteran was the director of mental 
health appeals for Foundation Health.  The Counseling 
Psychologist noted that he also taught law and psychology 
courses at three universities.  He was a board certified 
Clinical and Forensic Psychologist, as well as a licensed 
attorney.  

The Counseling Psychologist noted that even though the 
veteran had what appeared to be work experience that would 
have qualified him for employment in a suitable work 
environment, he chose to start the LL.M. program at St. Louis 
University to qualify for work in the specialty area of 
mental health law rather than to conduct an active job search 
for suitable employment.  The Counseling Psychologist said 
that after starting this training program on his own, he 
requested that VA pay for the program without considering 
other options.  

The Counseling Psychologist noted that DVB Circular 28-97-1 
required a thorough evaluation of the veteran's work history 
and education to determine whether transferable and 
marketable skills existed before training could be provided.  
It was noted that the initial evaluation report (dated 
October 29, 1998) states that the veteran was employable as a 
professor in psychology and law, prison psychologist, agency 
or private psychologist, disability lawyer, or Social 
Security lawyer.  The RO's DVOP\LVER stated (in a memorandum 
of February 2, 1999) that the veteran was able to work in the 
area of disability and Social Security evaluations or 
teaching.  

The Counseling Psychologist noted that the DVOP\LVER said 
that his research showed that part-time work was available in 
law and psychology and felt confident that employment could 
be found for the veteran that would not aggravate his 
disabilities.  (In his memorandum of February 2, 1999, the 
DVOP\LVER noted that while training in health law would make 
the veteran more desirable for employment, such training was 
not required.)  The Counseling Psychologist said that labor 
market information showed that 390 openings for lawyers were 
expected in Sacramento County, California, by the year 2002.  

The state of California, the largest employer in the area, 
had hired 55 full-time and 28 part-time and seasonal deputy 
attorneys general in the previous 12 months.  The Counseling 
Psychologist said that the job duties of a deputy attorney 
general varied depending on his department and location and 
that not all of the duties involved court activities or 
travel.  It was noted that the state provided reasonable 
accommodations to its employees.  The Counseling Psychologist 
reported that the veteran in a letter of March 24, 1999, had 
agreed that part-time work as a law professor would be 
suitable if a position in an institution of his choice could 
be found.  However, the veteran went on to claim that his 
current part-time work as a professor was not suitable 
because of his inability to perform the required sitting or 
standing.  

The Counseling Psychologist concluded that the work of 
teaching was suitable but that the work environment was not 
suitable.  The Counseling Psychologist noted that there were 
two law schools, four community colleges, and two 
universities in that area that offered classes in psychology, 
criminal justice or law and that it was reasonable to assume 
the either full-time or part-time teaching positions were 
available that would be suitable employment for the veteran.  
Positions were also available for clinical psychologists, and 
the state of California had hired 14 full-time and 28 part-
time psychologists in the previous 12 months.  

Although the veteran claimed that he was no longer interested 
in working as a clinical psychologist, the Counseling 
Psychologist noted that he had maintained his license and 
board certification and that he advertised his services as a 
clinical psychologist in the Yellow Pages.  The Counseling 
Psychologist said that the veteran had declined to 
participate in vocational testing and that there was 
therefore no psychometric assessment of his interest 
patterns.  The Counseling Psychologist concurred with earlier 
counselors' assessments that suitable employment was 
available without the need for additional training.  

The Counseling Psychologist in April 1999 reported that a 
call to St. Louis University revealed that, while sometimes 
useful, an LL.M. in mental health was not required to 
practice mental health law.  The Counseling Psychologist 
stated that the veteran was qualified to work in the field of 
mental health law without additional training because his 
resume revealed the requisite background and experience.  The 
Counseling Psychologist said that the market did not demand 
that attorneys handling mental health cases have an LL.M., 
only that they have the expertise to handle the cases.  

The Counseling Psychologist stated that he had reviewed Dr. 
von Brecht's medical report of December 27, 1998.  She 
reported that she had been the veteran's primary care 
treating physician for the previous nine years.  The 
Counseling Psychologist stated that a comparison of this 
report with VA records indicated that the veteran's 
disabilities, especially his back condition, were far more 
severe that the VA records indicated.  Dr. von Brecht stated 
that the veteran must avoid prolonged sitting, heavy lifting, 
dusty or dirty air, airplane travel, or strenuous physical 
activity.  She said that his pain adversely affected his work 
and lifestyle.  The activities that aggravated his 
disabilities required increased amounts of narcotic pain 
medications to control.  

Dr. von Brecht agreed with his desire to work out of his 
house.  The Counseling Psychologist concurred with the 
opinion that the veteran's current self-employment aggravated 
his disability but again found that employment as a 
psychologist, attorney or instructor that did not require 
prolonged sitting, heavy lifting, working in dirty or dusty 
air, strenuous physical activity, or airplane travel was 
available.  The Counseling Psychologist was of the opinion 
that there did not appear to be any reason beyond his control 
that would prevent him from conducting an active successful 
job search.  

The Counseling Psychologist found that the veteran did not 
have an employment handicap, nor was a serious employment 
handicap demonstrated.  The Counseling Psychologist found 
only that his disabilities reduced his capacity to maintain 
his self-employment business as a forensic psychologist.  
There was no prolonged unemployment, maladaptive behavior, 
reliance on government support, the need for services in 
addition to training, visible disabilities, employer 
discrimination, or psychological impairments.  Because no 
significant barriers to employability existed, there was no 
basis for a serious employment handicap determination.  

The veteran requested an administrative review of the 
foregoing determination under the provisions of 38 C.F.R. § 
21.59.  In July 1999, the Director, Vocational Rehabilitation 
and Counseling Service, VA Central Office, found that the 
veteran had an employment handicap and that he was therefore 
entitled to a program of rehabilitation services that focused 
on achieving suitable employment.  

It was stated that despite his employment handicap, it was 
very likely that the veteran was employable in suitable 
occupations based on his many years of experience and his two 
academic degrees.  His "unusually impressive 14 page resume, 
which well attests to his professional achievements and 
recognition," was noted.  It was requested that the RO 
reconsider its decision and indicated that if the RO found in 
the veteran's favor, a plan for employment services was 
appropriate.  It was further stated that if the veteran 
declined to participate in such services, "he may wish to 
exercise his appellate rights."  

In August 1999, pursuant to Central Office review, the 
Counseling Psychologist found that the veteran had an 
employment handicap but continued his earlier finding that no 
serious employment handicap existed and that he remained 
feasible.  Later the same month, the Counseling Psychologist 
informed the veteran that he was entitled to a program of 
employment services but that he had both the experience and 
education to find suitable employment without the need for 
additional training and declined to provide the training that 
the veteran sought.  

In September 1999, the veteran initiated an appeal of that 
determination, and after some administrative delay, he 
perfected his appeal.  

The veteran has argued throughout the prosecution of this 
appeal that an LL.M. in health law is essential to his 
overcoming his employment handicap.  He contends that no law 
firm will employ him on a part-time basis because of his 
physical disabilities and limitations, in part because 
liability carriers do not want to cover someone who is only 
able to work on a limited or part-time basis.  He further 
argues that he is suited to being trained for work in 
appellate health law issues.  Health law, he maintains, is a 
specific and well-recognized specialty in the field of law 
and that appellate law is also a recognized specialty.  

He states that he can receive training at St. Louis 
University to work independently in this field.  In appellate 
health law, the veteran says, the deadlines are more flexible 
than in other areas of the law, which would allow him to work 
part-time during the day, to take medication when needed, and 
to discontinue all work until another time.  He notes that he 
was accepted at one of the top health law programs in the 
nation and chose a program specifically that could provide 
vocational benefits in the area of health law and with a 
focus on appeals.  In addition, the program was set up so 
that the veteran could participate in it on a part-time 
basis.  The veteran said that no other job in law was of 
interest to him.  

The veteran further argues that psychology jobs are not 
appropriate or of interest to him, despite his training and 
experience in the field.  He notes that one of the 
"triggers" for the request for vocational rehabilitation 
services was that the demanding schedule of forensics, and 
the environmental conditions, have made it impossible to 
continue in that field.  This was why jobs such as working in 
the prison system were inappropriate because of the poor 
seating, which aggravates the veteran's back, and the poor 
air quality, which aggravates his chronic fatigue syndrome, 
asthma, and sinus condition.  He states that he is, in any 
case, over the maximum age limit for psychologists in the 
Federal prison system.  

The veteran has consistently argued that the program of 
vocational rehabilitation that he has outlined is consistent 
with his interests, which must be considered as a matter of 
law.  The veteran stated that he would willingly participate 
in vocational rehabilitation services while his appeal was 
being considered.  The veteran maintains that the only plan 
of vocational rehabilitation that makes sense is the one that 
he proposes.  

The veteran submitted a brief in support of his substantive 
appeal, which was dated in November 2000.  In his brief, the 
veteran elaborated on a number of the arguments set forth in 
correspondence and other pleadings interspersed throughout 
the record.  He requested that the vocational rehabilitation 
training requested by him be granted and that his previous 
educational course work toward an LL.M. at St. Louis 
University, beginning in 1998, be part of such a training 
plan and program.  He noted that he was currently on medical 
leave from the program.  The veteran noted that "there was 
an amendment in my degenerative disk disease claim once it 
was discovered that I had evidence of a herniated disk while 
in service which was much more than mere back strain."  

The veteran noted that his medical problems were numerous and 
severe.  He set forth his documented medical problems, 
including residuals of radical back surgery involving 
placement of titanium cages in the lower disks following 
traumatic injury, and listed at least six physicians who 
treated him for various disorders.  The veteran claimed that 
the contract Counseling Psychologist who initially evaluated 
his claim had informed him that he thought that it might be 
helpful for the veteran to complete the requested training 
"given the totality of the circumstances.  Unfortunately, 
his report findings [of October 29, 1998] were sanitized by 
the VA."  

The veteran claims that he had made it clear to the initial 
evaluator that he was not interested in working for a prison, 
teaching law or psychology full time, providing psychotherapy 
to patients, or working as a psychologist for a private or 
public agency.  He reported that his physical condition had 
deteriorated, making it impossible for him to work in any of 
these settings.  He said that he noted that he was interested 
in pursuing a career in health law focusing on health law 
appeals and that he had informed the initial evaluator that 
this would require additional training since it was a 
specialty area of the law.  The veteran noted that law, like 
medicine, was becoming specialized and that a LL.M. was 
considered a required educational component of 
specialization.  

The veteran reiterated that his medical conditions made it 
difficult for him to work at all, despite his education and 
experience, and that he concluded that a degree in health law 
would allow him to work on health care law appeals that do 
not require court appearances generally and are more flexible 
concerning time demands and deadlines.  He said that he 
planned to use his degree to work out of his home in an 
upstairs office so that he could take breaks whenever he 
needed them, could rest on a bed and be able to work on a 
limited basis.  He said that a law degree or psychology 
degree is useless if he is too fatigued or in too much pain 
to use it.  

The veteran further maintains that he cannot and will not 
work in a prison or law enforcement setting.  He stated that 
"[t]he attack on me at Corcoron Prison makes it too 
troubling [to] work in a prison."  The poor seats in the 
prison make it impossible to sit for any longer than five 
minutes without developing significant pain.  The poor air 
quality greatly aggravates his asthma, making it difficult to 
breathe.  The lack of actual safety makes it impossible to 
work without high levels of anxiety.  He said that he was 
simply not interested in working in a prison, jail, juvenile 
hall, law enforcement center or other legal venue of that 
type.  

In his brief, the veteran contended that he was not able to 
teach currently because teaching required sitting, standing, 
moving and lifting over time periods prohibited by current 
medical restrictions.  In order to eventually teach at a law 
school, the LL.M. degree is required, especially for 
specialty areas such as health law, mental health law, 
managed care, Social Security law, veterans law, or licensing 
law.  After completion of the LL.M., he said, his chances of 
being able to land a job teaching in a law school would 
increase dramatically.  Without it, the chances were 
virtually zero, he claimed.  He added that he had no interest 
in returning to the practice 

In June 2001, the veteran testified at a hearing before the 
undersigned, that his goal was to obtain a program of 
vocational rehabilitation under chapter 31 in the form of 
payment for a Master of Laws (LL.M.) program at St. Louis 
University, to include time that he had already spent in the 
program from 1998 to 1999.  He claimed that there were many 
aspects of the Government that now consider the LL.M. to be 
specialty training required to practice in a specialized 
area.  He noted that the United States Air Force has a LL.M. 
program that it instituted about 10 years previously that now 
includes a health law specialty mostly conducted at the 
University of Houston.  

In support of his appeal, the veteran submitted a law review 
article:  Michael Ariens, Know the Law:  A History of Legal 
Specialization, 1994 S.C. L. REV. 1003.  He also submitted 
other evidence and argument in support of his appeal, 
including documents setting forth the St. Louis University 
Law School fall schedule with relevant courses marked.  

The veteran further testified that he underwent surgery for 
his service-connected low back disability in June 2000 
involving replacing the discs at L4-5 and L5-S1 with titanium 
cages.  He said that the surgery seemed to have failed and 
that there was essentially no fusion, leaving him with 
chronic and daily pain and with the probable need for further 
surgery.  He said that his back disability was rated 60 
percent disabling and that he was not claiming entitlement to 
an increased rating.  

The veteran listed his service-connected disabilities and the 
numerous medications, including Oxycontin, which he took for 
them.  He said that the medications did cause some impairment 
of his ability to think clearly, logically and rationally.  
He said that the medications require him to lie down and that 
he was able to get up and move around "after a few hours".  

The veteran testified that he had "no interest at all in 
being a psychotherapist anymore.  I've not done that for 
several years."  The veteran further testified that he had 
been attacked by a convicted murderer who attempted to kill 
him in a prison, he had no interest in working for a 
department of corrections.  He said that he really did not 
want to teach law or psychology anymore, although he also 
said that he had a longstanding offer to teach health law at 
a law school once he completed his LL.M.  

The veteran testified that his interest lay in doing health 
law and health law appellate work "since the time lines are 
much easier to deal with writing a brief.  I can take a month 
to write a brief rather than having to be in court for two 
weeks on a trial."  He continued:  "I think the statute is 
clear as to the program has to fit my interests as well as my 
aptitudes and abilities."  

The veteran further testified that he did not feel adequately 
prepared to cover the various areas of health law that he 
wanted to practice, such as appellate work in Social 
Security, ERISA, or veterans' appellate work.  He said that 
he needed the coursework to learn the substantive law and to 
hone his writing and appellate skills.  He said that such a 
program would allow him to practice out his home office, 
which he had already established.  

He said that his back pain was his major current medical 
problem and that he had a very relaxing chair in his home 
office that helped him to get control of his back pain after 
an hour or two.  He could then work on his computer on a 
brief or a pleading or a filing "and do that with this 
training."  He said that his experience as a lawyer has been 
in administrative law work representing licensees.  He said 
that he had done several VA cases over the years and that he 
certainly felt as though he needed specialized knowledge in 
that area because it was "a whole separate area of law and a 
separate court."  

Meanwhile, in January 2001, the veteran was found to have a 
serious employment handicap as a consequence of his 
progressively worsening back problems resulting in surgery.  
It was found that his back problems had resulted in loss of 
work and a suspension of training.  He was informed of this 
determination in a supplemental statement of the case issued 
to him later in January.  

Analysis

A veteran is entitled to vocational rehabilitation under 
chapter 31 of title 38, United States Code, if that person is 
a veteran with a service-connected disability rated at 20 
percent or more and that person is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  
An "employment handicap" is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes, and 
interests.  38 U.S.C.A. § 3101(1); 38 C.F.R. § 21.51(b).  The 
term "impairment" is defined as a restriction on 
employability caused by disabilities, deficiencies in 
education and training, negative attitude toward the 
disabled, and other pertinent factors.  38 C.F.R. § 21.51(c).  

The term "serious employment handicap" means a significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(7).  

The law provides that an "employment handicap" does not 
exist when (1) the veteran's employability is not impaired; 
this includes veterans who are qualified for suitable 
employment but do not obtain or retain such employment for 
reasons within their control; (2) the veteran's employability 
is impaired, but his service-connected disability does not 
materially contribute to the impairment of employability; or 
(3) when the veteran has overcome the effects of impairment 
of employability through employment in an occupation 
consistent with his pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2)(i),(ii),(iii).  Under the provisions 
of 38 C.F.R. § 21.51(g), if a veteran is not found to have an 
employment handicap, a separate determination of his or her 
eligibility for employment assistance must be made under 
§ 21.47.  

Under 38 C.F.R. § 21.47(a), each veteran, other than one 
found in need of a program of independent living services and 
assistance, who is otherwise currently eligible for and 
entitled to participate in a program of rehabilitation under 
chapter 31 may receive employment services.  Included are 
those veterans who:  

(1) Have completed a program of 
rehabilitation services under  chapter 31 
and been declared rehabilitated to the 
point of  employability;

(2) Have not completed a period of 
rehabilitation to the point of  
employability under chapter 31, but:  
(i) Have elected to secure 
employment without completing the 
period  of rehabilitation to the 
point of employability; and
(ii) Are employable; or

(3) Have never received services for 
rehabilitation to the point of 
employability under chapter 31 if they:  
(i) Are employable or employed in a 
suitable occupation; 
(ii) Have an employment handicap or 
a serious employment handicap; and
(iii) Need employment services to 
secure and/or maintain suitable  
employment.  

The Board notes that the Veterans' Benefits Improvements Act 
of 1996, Pub. L. No. 104-275, § 101, 110 Stat. 3322, changed 
the law to require that a veteran's employment handicap must 
result in substantial part from a service-connected 
disability in order for the veteran to receive VA vocational 
rehabilitation benefits.  This Act applies with respect to 
claims of eligibility or entitlement to services and 
assistance (including claims for extension of services and 
assistance) under chapter 31 filed on or after the date of 
the enactment of the Act - October 9, 1996.  As noted above, 
the veteran filed an application for vocational 
rehabilitation benefits in September 1998.  

Prior to the enactment of Public Law 104-275, in Davenport v. 
Brown, 7 Vet. App. 476 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that the 
requirements of 38 C.F.R. § 21.51(c) that a veteran's 
service-connected disability must "materially contribute to 
the veteran's employment handicap" was inconsistent with 38 
U.S.C.A. § 3102 and for that reason not authorized by 
38 U.S.C. § 501(a).  The Court further held that stated 
further that, to the extent that 38 C.F.R. § 21.51(c)(2), 
(e), (f)(1)(ii) and (f)(2), include the "materially 
contribute" language and require a causal nexus between a 
service-connected disability and the veteran's employment 
handicap, those regulatory provisions were unlawful.  

It is apparent that section 101 of Pub. L. No. 104-275 
effectively overrule the Davenport determination and that the 
holding in Davenport is inapplicable to the instant appeal.  
The Board notes that although some of the regulations cited 
herein were found inconsistent with the controlling statute 
in Davenport, there is almost certainly no difference between 
service-connected disabilities that do not "materially 
contribute to the impairment of employability" and an 
employment handicap "resulting in substantial part from" 
service-connected disabilities.  (VBA Circular 28-97-1, dated 
July 17, 1997, indicates that the VA General Counsel had 
advised that the intent of Pub. L. No. 104-275 was to restore 
VA's pre-Davenport interpretation of the statute as 
implemented prior to March 30, 1995, in 38 C.F.R. § 
21.51(c)(2), even though the term "substantial part" 
replaced the term "material contribute.")  

While the Counseling Psychologist has now found that the 
veteran has an employment handicap, including a serious 
employment handicap, it is by no means apparent that the 
veteran is entitled to the course of vocational 
rehabilitation that he requests.  Prior to the recent flare-
up of his back disability, he was found to be entitled only 
to employment services and not to the Masters level course in 
law that he sought.  

The record shows that the veteran is qualified for suitable 
employment consistent with his abilities, aptitudes, and 
interests but has chosen not to obtain employment consistent 
with his abilities, aptitudes, and interests for reasons 
within his control; rather, he has chosen to pursue an LL.M. 
degree in health law at St. Louis University.  

Although the veteran has submitted evidence suggesting trends 
of legal specialization that suggest that the course he seeks 
would make him more marketable, there is no evidence of 
record to show that, given his education and experience, an 
LL.M. is necessary to his successful practice of appellate 
health law now.  This is not to say that he does not have 
significant disabilities that constitute a serious employment 
handicap; rather, it is to find that the course of vocational 
rehabilitation that he seeks is unnecessary to make him more 
able to obtain or retain employment consistent with his 
abilities, aptitudes, and interests.  

The Board notes that the law defines "vocational 
rehabilitation program" as including the services provided 
in chapter 31 that are needed for the accomplishment of the 
purposes of chapter 31, including such educational services, 
as are determined by the Secretary to be needed - 

in the case of a veteran for whom the 
achievement of a vocational goal is 
determined to be reasonably feasible, to 
enable such veteran to become, to the 
maximum extent feasible, employable and 
to obtain and maintain suitable 
employment.  

38 U.S.C.A. § 3101(9)(A)(ii).  

The term "vocational goal" is defined by the law as meaning 
"a gainful employment status consistent with a veteran's 
abilities, aptitudes, and interests."  38 U.S.C.A. § 
3101(8).  The veteran keys his appeal to his lack of interest 
in the fields found suitable by VA, but the veteran's 
interest is only one factor to be considered and, in any 
case, is not dispositive here, since the Board finds that 
further educational training is unnecessary for him to 
accomplish his stated vocational goal.  There is simply no 
persuasive evidence of record that the veteran's current 
level of education and training are deficient for purposes of 
achieving his vocational goal.  The record indicates that 
because the veteran wants to pursue a career in appellate 
health law, he has not sought to obtain alternative 
employment consistent with his abilities, aptitudes, and 
interests as required under the controlling regulations.  
However, it bears emphasis that the primary purpose of VA's 
vocational rehabilitation program is suitable employment, and 
where a veteran's pattern of abilities, aptitudes, and 
interests is consistent with his qualifications for suitable 
employment, training may not be approved under the chapter 31 
program.  VBA Circular 28-97-1, dated July 17, 1997.  

The veteran apparently has had to suspend his Masters program 
because of a flare-up in his back disability.  However, to 
the extent that his disabilities actually preclude the 
veteran from pursuing employment objectives for which he may 
be qualified, he may in fact be infeasible for vocational 
rehabilitation.  See 38 C.F.R. § 21.53 (2000).  To the extent 
that his service-connected disabilities preclude any 
substantially gainful employment, a claim for a total 
compensation rating based on individual unemployability may 
be the more appropriate remedy.  See 38 C.F.R. § 4.16 (2000).  

The Board concludes that the preponderance of evidence is 
against the veteran's claim of entitlement to a program of 
vocational rehabilitation training under the provisions of 
chapter 31 of title 38, United States Code.  (The veteran 
has, of course, already been found entitled to a program of 
employment services.)  

Veterans Claims Assistance Act of 2000

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, which became effective November 
9, 2000, during the pendency of this appeal.  Among other 
things, the law and regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477(1999), opinion withdrawn and 
appeal dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims flied on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00 (all of the Act's provisions apply to claims filed 
before the effective date of the Act but not final as of that 
date); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (codified at 38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001)).  The veteran in this case is a lawyer and 
is shown through his numerous statements to be familiar with 
the law governing his claim.  He was also notified in a 
statement of the case issued in November 2000 and in a 
supplemental statement of the case issued in January 2001 of 
the provisions of law applicable in this case, the evidence 
relied on, and the RO's reasoning in deciding this claim.  In 
addition, the record indicates that the veteran was furnished 
with a copy of VBA Circular 28-97-1 of July 17, 1997, in 
April 1999.  

This appeal essentially turns on an application of the law to 
the facts, which are not really disputed.  In such cases, a 
remand for consideration of the claim under the provisions of 
the VCAA is of questionable utility.  Cf. Dela Cruz v. 
Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001) (VCAA 
does not affect matters on appeal when the question is one 
limited to statutory interpretation); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (VCAA does not affect the issue 
presented of whether a federal statute allows the payment of 
interest on past-due benefits.)  

The Board is of the opinion that, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development of 
the claim and further expending of VA's resources are not 
warranted.  

ORDER

Entitlement to a program of vocational rehabilitation (other 
than a program of employment services) under chapter 31, 
title 38, United States Code, is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

